        Case 1:16-cr-00091-PKC Document 449 Filed 07/06/21 Page 1 of 1




UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 -------------------------------- X
 UNITED STATES,                   : APPEARANCE OF COUNSEL
                                  :
    Plaintiff,                    : Case No. S1 16 Cr. 091 (PKC)
                                  :
        v.                        :
                                  :
 SCOTT TUCKER,                    :
                                  :
    Defendant.                    :
                                  :
 -------------------------------- :
 KIM TUCKER,                      :
                                  :
     Third-Party Petitioner.      :
 -------------------------------- X

TO:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for: Kim Tucker.

Date: July 6, 2021


                                                      BRYAN CAVE LEIGHTON
                                                      PAISNER LLP

                                                      /s/ Andrey Spektor
                                                      ANDREY SPEKTOR 4762233
                                                      1290 Avenue of the Americas
                                                      New York, New York 10104
                                                      Tel: (212) 541-2000
                                                      Fax: (212) 541-4630
                                                      andrey.spektor@bryancave.com

                                                      Attorneys for Petitioner Kim C. Tucker
